Citation Nr: 0805162	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  05-35 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to payment beyond January 24, 2005 for treatment 
rendered at St. Joseph's Mercy Health Center from January 24, 
2005 through February 14, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from November 1964 to December 
1968.  The appellant is that the surviving spouse of the 
veteran.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 Health Care decision of 
the Department of Veterans Affairs Medical Center (VAMC) in 
North Little Rock, Arkansas.  The veteran requested a Travel 
Board hearing.  The requested hearing was conducted by the 
undersigned Veterans Law Judge in April 2007. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks payment or reimbursement for hospital 
services rendered for non-service-connected conditions in a 
non-VA facility from the January 24, 2005 through February 
14, 2005.  The veteran was treated in the emergency room at 
St. Joseph's regional medical Center on January 24, 2005, and 
was admitted to for hospitalization at that facility.  The VA 
AMC has authorized payment of the veteran's emergency care on 
January 24, 2005, but has denied payment after that date on 
the basis that the veteran was stabilized and care after that 
date was not for a continued medical emergency.  38 C.F.R. 
§ 17.1002 (2007).  However, the notice provided to the 
appellant to satisfy VA's duties under the Veterans Claims 
Assistance Act of 2000 (VCAA) did not reference or set forth 
that regulation.  More complete notice must be provided.

The Board notes the appellant's contention that the veteran 
was not stabilized as quickly as the VA AMC determined, and 
contends that, if the veteran was stabilized, he again 
destabilized after VA declined to accept the veteran and 
transfer, and a further portion of the hospitalization should 
be considered emergency care.  Further medical evidence 
should be developed to determine whether the veteran was 
"stabilized" within that definition of that term at 
38 C.F.R. § 17.1001(d) (2007), that is, whether care beyond 
the initial emergency evaluation and treatment was for a 
continued medical emergency of such a nature that the veteran 
could not have been safely discharged or transferred to a VA 
or other Federal facility, with the medical emergency lasting 
only until stabilization of the veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Advise the appellant of the statutory 
and regulatory provisions which govern 
this claim, 38 U.S.C.A. § 1725 (West 2002 
& Supp. 2007); 38 C.F.R. § 17.1000-.1008.  

2.  Afford the appellant an opportunity to 
submit or identify any evidence she thinks 
might be relevant to the claim.

3.  Request medical opinion from an 
intensivist or specialist in emergency or 
critical care medicine to determine when 
the veteran was stabilized such that no 
material deterioration of the emergency 
medical condition was likely, within 
reasonable medical probability, to occur 
if the veteran was discharged or 
transferred to a VA or other Federal 
facility.  If any additional records are 
required for the determination, the 
reviewer should ask the VAMC to obtain 
those records and complete review when the 
records have been obtained. 

4.  After ensuring that all of the 
requested development has been completed 
in accordance with the directives of this 
REMAND, and after any additional 
development required, the issue on appeal 
should be readjudicated.  If any benefits 
sought on appeal remain denied, the 
appellant and her representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



